Citation Nr: 1329992	
Decision Date: 09/19/13    Archive Date: 09/25/13

DOCKET NO.  09-32 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the previously denied claim of entitlement to service connection for hypertension.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a bilateral knee disorder, to include as secondary to the service-connected low back strain.

4.  Entitlement to service connection for a bilateral ankle disorder.

5.  Entitlement to an increased rating for the low back strain, currently evaluated as 20 percent disabling.

6.  Entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU), on an extraschedular basis.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to December 1972.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, which denied the benefits sought on appeal.  The Veteran then perfected a timely appeal of these issues.

At his September 2007 VA spine examination, the Veteran stated that he is currently unemployed due to his service-connected low back strain.  The Board finds that this evidence raises a TDIU claim.  When a TDIU for a service-connected disability is raised in connection with an increased rating claim for that service-connected disability, the Board has jurisdiction over the issue of TDIU because it is part of the claim for increased compensation.  Thus, the TDIU claim is included in the Veteran's appeal consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Following the last RO adjudication of these claims in the June 2009 Statement of the Case (SOC), additional lay and medical evidence was added to the record.  However, the Veteran's representative waived the Veteran's right to have the RO initially consider this evidence in the August 2013 Informal Hearing Presentation.  38 C.F.R. §§ 20.800, 20.1304 (2013).

The Veteran's Virtual VA paperless claims file was also reviewed and considered in preparing this decision and remand, along with the Veteran's paper claims file.

With the exception of the new and material evidence claim, the remaining issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed June 1989 rating decision denied service connection for hypertension.

2.  An unappealed April 2006 rating decision denied the Veteran's petition to reopen his previously denied claim of entitlement to service connection for hypertension.

3.  The evidence pertaining to the Veteran's hypertension submitted subsequent to the April 2006 rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The RO's June 1989 rating decision that denied service connection for hypertension is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. 
§ 20.1103 (2013).

2.  The RO's April 2006 rating decision that denied the Veteran's petition to reopen his previously denied claim of entitlement to service connection for hypertension is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 20.1103 (2013).

3.  New and material evidence has been submitted to reopen the Veteran's claim for service connection for hypertension.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5108, 5126 (West 2002 & Supp. 2013); 38 C.F.R. 3.102, 3.156, 3.159, 3.326(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the fully favorable determination in this case, no further discussion of compliance with VA's duty to notify and assist is necessary.

To establish service connection, the record must contain:  (1) medical evidence of a current disorder; (2) medical evidence, or in certain circumstances, lay testimony, of in- service incurrence or aggravation of an injury or disease; and, (3) medical evidence of a nexus between the current disorder and the in-service disease or injury.  In other words, entitlement to service connection for a particular disorder requires evidence of the existence of a current disorder and evidence that the disorder resulted from a disease or injury incurred in or aggravated during the military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).

In a June 1989 rating decision, the RO denied service connection for hypertension.  The Veteran was advised that the records did not show that he currently had a diagnosis of hypertension; instead, the RO stated that the Veteran had been normotensive (i.e., normal blood pressure) both during and since service.  He was advised of his appellate rights in a letter dated in July 1989.  The Veteran did not appeal this decision and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In an April 2006 rating decision, the RO denied the Veteran's petition to reopen his previously denied claim of entitlement to service connection for hypertension.  The Veteran was advised that the evidence was not new and material to warrant reopening his claim.  He was advised of his appellate rights in a letter dated that same month.  The Veteran did not appeal this decision and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

If, however, new and material evidence is presented or secured with respect to a claim that has been denied, and not appealed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.

In June 2007, the Veteran filed a claim to reopen his previously denied claim for service connection for hypertension.  Claims shall be reopened and reviewed if "new and material" evidence is presented or secured.  Evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  "Material" evidence is evidence that relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the evidence in question must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); but see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

In this case, the following pertinent evidence has been added to the record since the April 2006 RO denial:  private medical records; VA treatment records; and, lay statements from the Veteran and his representative.  This evidence is new because it has not previously been submitted.  See Evans v. Brown, 9 Vet. App. 273 (1996) (indicating the evidence to be considered in making this new and material determination is that added to the record since the last final denial on any basis).  

The evidence is also material.  The claim was previously denied because the Veteran did not have a current diagnosis of hypertension.  Since that time, the Veteran's VA treatment records contain a diagnosis of hypertension in the current diagnoses list.  The record also contains a VA diagnosis of hypertension in May 1975, and high blood pressure readings throughout the Veteran's treatment records.  This evidence bears directly and substantially upon the specific matter under consideration.  This evidence is significant and must be considered in order to fairly decide the merits of the claim.  For these reasons, the Veteran's claim for service connection for hypertension is reopened.  The service connection claim, on its merits, will be addressed in the remand below.


ORDER

New and material evidence having been submitted, the Veteran's claim for service connection for hypertension is reopened.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the remaining claims can be properly adjudicated.  

Initially, in a June 2007 statement, the Veteran's representative indicated that the Veteran has sought treatment from the VA Medical Center (VAMC) in Martinsburg, West Virginia, for the disorders currently on appeal.  To date, attempts to obtain the VAMC records from the West Virginia location have not been made, and the records are not in the claims file.  Upon remand, these pertinent records must be obtained.  Additionally, the most recent outpatient treatment records from the Baltimore, Maryland, VAMC are dated since May 2012.  On remand, all pertinent records since this date should be obtained and added to the claims file.  Upon remand, all private treatment records contained in the claims file should also be updated.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2002 & Supp. 2013); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Hypertension and Ankles

Initially, as the hypertension claim has been reopened by the Board in this decision, the RO must now adjudicate the service connection claim on its merits.  Hickson v. Shinseki, 23 Vet. App. 394, 399 (2010) ("When the Board reopens a claim after the RO has denied reopening that same claim, the matter generally must be returned to the RO for consideration of the merits."). 
Additionally, a remand is required in order to afford the Veteran VA examinations to determine the nature and etiology of these disorders.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013).  An examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record: (1) contains competent evidence that the claimant has a current disorder, or persistent or recurrent symptoms of disorder; and, (2) indicates that the disorder or symptoms may be associated with the claimant's active military, naval, or air service; but, (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.

Here, the evidence of record establishes that the Veteran has a current diagnosis of hypertension.  See current VA diagnoses list.  At a September 2005 VA general medical examination, the Veteran was diagnosed with bilateral ankle pain.  Throughout his appeal, he has described pain in his bilateral ankles.  Regarding an in-service incurrence of these disorders, on the Veteran's separation Report of Medical History dated in December 1972, he checked the boxes to indicate he currently suffered from "swollen or painful joints" and "high or low blood pressure."  The Veteran's service treatment records (STRs) also document high blood pressure readings.  Further, throughout his appeal, the Veteran has argued that his current hypertension and bilateral ankle disorder were incurred during his active military service and have continued since that time.  

To date, the Veteran has never been afforded a VA examination and medical opinion for these claims.  Since the claims file contains lay and medical evidence of current disorders, in-service incurrences, and an indication that the disorders are related to the Veteran's active military service, the Board finds that a remand is required in order to afford the Veteran VA examinations to determine the nature and etiology of the disorders currently on appeal.  McClendon, 20 Vet. App. at 86.


Knees

A VA addendum medical opinion is needed before the claim can be decided on the merits.  The Veteran was afforded a VA examination and medical opinion in June 2012.  Following a physical examination of the Veteran and a review of the claims file, the VA examiner provided a negative medical nexus opinion regarding the causation aspect of secondary service connection and the Veteran's left knee disorder (i.e., whether his current left knee disorder is due to or caused by his service-connected low back strain).  The Board finds this VA medical opinion to be inadequate because the examiner did not provide a medical opinion regarding the Veteran's right knee and did not address the aggravation aspect of secondary service connection with regard to the left knee.  38 C.F.R. § 3.310 (2013).  The United States Court of Appeals for Veterans Claims (Court) held that the phrases "caused by" and "related to" do not address the aggravation aspect of secondary service connection.  Allen v. Brown, 7 Vet. App. 439, 449 (1995).  The Veteran asserts that his currently diagnosed bilateral knee disorder was caused by or aggravated by his service-connected low back strain.  Therefore, this VA medical opinion is essential to the Veteran's bilateral knee disorder claim, and must be obtained.  Further, a VA medical opinion on the issue of direct service connection (i.e., whether the Veteran's current bilateral knee disorder was incurred in or related to his active military service) has not been obtained.  38 C.F.R. § 3.303 (2013).  As the Veteran asserts in part that his bilateral knee disorder is directly related to his active military service, the Board finds that this medical opinion is also necessary to the claim.  

Low Back Strain

The Veteran's service-connected low back strain is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2013), which considers the Veteran's limitation of motion of the lumbar spine in determining the appropriate disability rating.  The Court has repeatedly held that examinations provided to evaluate the extent of a Veteran's functional loss of the musculoskeletal system under rating codes based on limitation of motion must determine whether any pain found to be present could significantly limit functional ability during flare-ups or upon repetitive motion.  Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011); see 38 C.F.R. § 4.40 (2013); DeLuca v. Brown, 8 Vet. App. 202, 205-6 (1995).  These determinations, should, if feasible, be portrayed in terms of the additional range-of-motion loss due to pain on use or flare-ups.  Id.  Where this information is not provided in the examination report, or the report does not include an explanation for why this information could not feasibly be provided, the examination report is inadequate for rating purposes.  Mitchell, 25 Vet. App. at 44.  The recent VA spine examination in September 2007 did not adequately address the DeLuca and Mitchell requirements.  This examination is also over six years old.  Therefore, the Board finds the VA examination to be inadequate.  Thus, on remand, the Veteran should be afforded another VA spine examination.  

TDIU 

Initially, the Veteran has not been provided with a proper duty-to-assist notice letter.  The Veteran must be provided with this requisite notice upon remand.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159; Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Second, a remand is required in order to afford the Veteran a VA examination to determine whether his service-connected disability currently precludes him from performing substantially gainful employment.  The evidence of record documents that the Veteran is currently unemployed, and the Veteran asserts that his current unemployment is due to his service-connected low back strain.  Although the Veteran has been afforded VA examinations, a medical opinion regarding the effect of his service-connected disability on his employability has not yet been obtained.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Here, a VA examination is necessary in order to provide a current assessment of the Veteran's employability.

The Veteran is hereby notified that it is his responsibility to report for the examinations scheduled in connection with this REMAND at whatever location they are scheduled and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2013).

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a duty-to-assist notice letter pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which includes, but is not limited to, an explanation as to what information or evidence is needed to substantiate his TDIU claim currently on appeal.  Additionally, this letter should comply with the case of Dingess, 19 Vet. App. at 473.

2.  Obtain all pertinent VA outpatient treatment records from the Martinsburg, West Virginia, VAMC since the Veteran's military discharge that have not been secured for inclusion in the record.  

Obtain all pertinent VA outpatient treatment records from the Baltimore, Maryland, VAMC since May 2012 that have not been secured for inclusion in the record.  

Ensure that the Veteran has not been recently treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

3.  Obtain and update all private treatment records currently contained in the claims file.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

4.  After obtaining the above records, schedule the Veteran for a VA examination with an appropriate expert to determine the etiology of his current hypertension.  The VA examiner should thoroughly review the Veteran's VA claims file, to include his STRs.  The VA examiner should note that this action has been accomplished in the VA examination report.  The VA examiner is requested to specifically address the following:

Is it at least as likely as not (a 50 percent probability or greater) the Veteran's current hypertension was incurred in or is otherwise related to his active military service?  Please address the December 1972 Report of Medical History, which documents high or low blood pressure during service, and the in-service blood pressure readings.  

The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.

5.  After obtaining the above records, schedule the Veteran for a VA joints examination with an appropriate expert to determine the nature and etiology of his claimed bilateral ankle disorder.  The VA examiner should thoroughly review the Veteran's VA claims file, to include his STRs.  The VA examiner should note that this action has been accomplished in the VA examination report.  The VA examiner is requested to specifically address the following:

a) Does the Veteran have a current bilateral ankle disorder?

b) If so, is it at least as likely as not (a 50 percent probability or greater) the Veteran's current bilateral ankle disorder was incurred in or is otherwise related to his active military service?  Please address the December 1972 Report of Medical History, which documents swollen or painful joints.  

The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.

6.  The RO/AMC shall ask the June 2012 VA examiner to provide an addendum opinion, or if the VA examiner determines that it is necessary, schedule the Veteran for a VA joints examination to determine the etiology of his currently diagnosed bilateral knee disorder.  The VA examiner should thoroughly review the Veteran's VA claims file, to include his STRs, as well as a complete copy of this Remand in conjunction with the examination.  The VA examiner should note that this action has been accomplished in the VA examination report.  The VA examiner is requested to specifically address the following:

a)  Is it at least as likely as not that the currently diagnosed bilateral knee disorder had its onset in or is otherwise related to active military service?  Please address the December 1972 Report of Medical History, which documents swollen or painful joints.  

b)  Is it at least as likely as not that the currently diagnosed bilateral knee disorder is caused by or due to the service-connected low back strain?    

c)  Is it at least as likely as not that the currently diagnosed bilateral knee disorder is aggravated beyond the normal progress of the disorder by his service-connected low back strain?    
The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

In forming his or her opinion, the VA examiner is asked to consider the Veteran's lay statements regarding the progression of the disorder, and comment on whether the Veteran's statements make sense from a medical point of view.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  The VA examination report prepared must be typed.

7.  After obtaining the above records, provide a VA spine examination to the Veteran in order to assist in evaluating the severity of his service-connected low back strain.  The Veteran's claims folder must be reviewed by the examiner.  All indicated tests and studies should be accomplished.  All clinical findings should be reported in detail.  

The examination report must include ranges of motion, with notations as to the degree of motion at which the Veteran experiences pain.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty, then the examiner should so indicate. 

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty, then the examiner should so indicate. 

Additionally, the VA examiner is directed to provide a medical opinion concerning the extent of the social and industrial impairment resulting solely from the Veteran's service-connected low back strain.  

The medical opinion must address whether his service-connected disabilities alone are so disabling as to render him unemployable.  A pertinent medical, education, and employment history should be taken.  The VA examiner should also consider whether the Veteran is currently receiving Workers' Compensation or Social Security Administration (SSA) disability benefits.  The Veteran's age and the effects of non-service-connected disabilities cannot be factors for consideration in making the determination.  However, the effects of treatments and medications used to treat the service-connected disabilities must be considered in the opinion.

All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner.  All necessary studies and tests shall be conducted.

If the examiner determines that a decision cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  

8.  The RO/AMC should then determine whether the Veteran's TDIU claim should be referred to the Director of VA Compensation and Pension for extraschedular consideration.  

9.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


